DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 3/25/2020, 7/15/2020, and 8/26/2020 have been acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
	Restriction/Election of Species
Applicant's election without traverse of Species I, subspecies A (Claims 1-3 and 11 - 13) in the reply filed on 11/12/2021 is acknowledged and is made FINAL.
Status of Application
Claims 1-22 are pending. Claims 4-10 and 14-22 have been withdrawn due to an Election of Species received on 11/12/2021. Claims 1-3 and 11-13 will be examined. Claims 1 and 11 are the only independent claims.. 
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 11-13 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1-3 and 11-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites obtaining, calculating, determining, and outputting an instruction.
The limitations of obtaining, calculating, determining, and outputting an instruction, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “control method,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “vehicle control method” language, “obtaining, calculating, determining, and 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element using a computing device to perform obtaining, calculating, determining, and outputting an instruction. The method in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of obtaining, calculating, determining, and outputting) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform obtaining, calculating, determining, and outputting an instruction steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Office Note: In order to overcome this rejection, the Office suggests further defining the limitations of the independent claim, for example linking the claimed subject matter to a non-generic device and controlling a vehicle with the test script. Limitations such as these suggested above would further bring the claimed subject matter out of the realm of abstract idea and into the realm of a statutory category.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 11-12 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Fisher (United States Patent Publication 2019/0049981).
With respect to Claim 1: Fisher discloses “A vehicle control method, comprising:  obtaining driving status information of a self-driving vehicle” [Fisher, ¶ 0011, 0020-0022, 0026, and 0028]; 
“and first driving environment information of the self-driving vehicle when the self-driving vehicle is in a self-driving status” [Fisher, ¶ 0011, 0020-0022, 0026, and 0028]; 

“calculating a coarse-grained control instruction of the self-driving vehicle based on the driving status information” [Fisher, ¶ 0011, 0020-0022, 0026, and 0028]; 
“the first driving environment information” [Fisher, ¶ 0011, 0020-0022, 0026, and 0028]; 
“the control instruction decision model” [Fisher, ¶ 0011, 0020-0022, 0026, and 0028]; 
“wherein the coarse-grained control instruction control a driving manner of the self-driving vehicle” [Fisher, ¶ 0011, 0020-0022, 0026, and 0028]; 
“determining, based on second driving environment information, whether to execute the coarse-grained control instruction” [Fisher, ¶ 0011, 0020-0022, 0026, and 0028
“wherein the second driving environment information comprises driving environment that corresponds to the coarse-grained control instruction when the self-driving vehicle is in the self-driving status” [Fisher, ¶ 0011, 0020-0022, 0026, and 0028]; 
“determining, based on lane information of the self-driving vehicle and the driving status information of the self-driving vehicle, a fine-grained control instruction that corresponds to the coarse-grained control instruction when the 
wherein the fine-grained control instruction controls a driving parameter of the self-driving vehicle” [Fisher, ¶ 0011, 0020-0022, 0026, and 0028]; 
“and wherein the lane information comprises first information about a lane of the self-driving vehicle that corresponds to the coarse-grained control instruction” [Fisher, ¶ 0011, 0020-0022, 0026, 0028, and 0030]; 
“and that is on a road that the self-driving vehicle drives” [Fisher, ¶ 0011, 0020-0022, 0026, and 0028]; 
“and outputting the fine-grained control instruction” [Fisher, ¶ 0011, 0020-0022, 0026, and 0028].
With respect to Claim 2: Fisher discloses “The vehicle control method of claim 1, wherein the coarse-grained control instruction comprises straight driving” [Fisher, ¶ 0011, 0020-0022, 0026, 0028, and 0030];
“wherein the lane information comprises a preset expected speed in which the self-driving vehicle drives straight” [Fisher, ¶ 0011, 0020-0022, 0026, 0028, and 0030
“wherein the driving status information of the self-driving vehicle comprises a current speed of the self-driving vehicle” [Fisher, ¶ 0011, 0020-0022, 0026, 0028, and 0030];
“and wherein the method further comprises the determining the fine-grained control instruction based on the preset expected speed and the current speed” [Fisher, ¶ 0011, 0020-0022, 0026, 0028, and 0030].
 Claims 11-12: all limitations have been examined with respect to the method in claims 1-2. The vehicle taught/disclosed in claims 11-12 can clearly perform the method of claims 1-2. Therefore claims 11-12 are rejected under the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 

Claims 3 and 13 are rejected under 35 USC 103 as being unpatentable over Fisher (United States Patent Publication 2019/0049981) in view of Burney (United States Patent 4,597,465).
With respect to Claim 3: While Fisher discloses that there are expected speeds of the vehicle and traffic and weather can affect how the vehicle travels, modes of control and such,  Fisher does not specifically state how the throttle is being carried out.
Burney, which is also a vehicle control system teaches “The vehicle control method of claim 2, wherein the fine-grained control instruction comprises a value of a throttle of the self-driving vehicle, and wherein determining the fine-grained control instruction based on the preset expected speed and the current speed comprises: when the current speed is greater than the preset expected speed, determining that the value of the throttle is equal to zero when the current speed is greater than the preset expected speed; or when the current speed is not greater than the preset expected speed, calculating the value based on a first preset formula when the current speed is not greater than the preset expected speed, and wherein the first preset formula comprises Value of a throttle = Preset throttle control coefficient x (Preset expected speed - Current speed + Preset value)” [Burney, Claims 1 and 6].

With respect to Claim 13: all limitations have been examined with respect to the method in claim 3. The vehicle taught/disclosed in claim 13 can clearly perform the method of claim 3. Therefore claim 13 are rejected under the same rationale.
Claim Construction 
Claim language reciting an alternative format (Claim 3 and 13) presents the Office with a choice of examining either alternative presented, but not both. Thus all claim limitations that depend on the alternative are withdrawn from consideration. Appropriate action is required.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS G WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669